Supplement dated May 27, 2010 to the Statement of Additional Information for Principal Funds. Inc. dated March 1, 2010 (as supplemented on March 17, 2010, May 3, 2010 and May 19, 2010) This supplement updates information currently in the Statement of Additional Information. Retain this supplement with the Statement of Additional Information. PORTFOLIO MANAGER DISCLOSURE Sub-Advisor: PGI (Equity Portfolio Managers) Delete references to Steven Larson in this section. Add the following to the  Other Accounts Managed  section (information as of March 31, 2010): Total Total Number of Total Assets Number Assets in Accounts that of the of the base the Accounts that Accounts Accounts Advisory Fee base the on Advisory Fee Performance on Performance Mark Nebelung N/A N/A N/A N/A International Growth Fund N/A N/A N/A N/A Registered investment companies 2 $17.1m none none Other pooled investment vehicles 0 $0m none none Other accounts (individually managed accounts) 2 $221.2m none none Add the following to the  Ownership of Securities  section (information as of March 31, 2010): Portfolio Manager Funds Managed by Portfolio Manager Dollar Range of (list each fund on its own line) Securities Owned by the Portfolio Manager Mark Nebelung International Growth Fund none
